                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MICHAEL ANTHONY BROWN,

                              Plaintiff,
                                                                     No. 2:18-cv-00920-KRS

v.

NANCY A. BERRYHILL, Acting Commissioner
of the Social Security Administration,

                              Defendant.


       ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Proceed In Forma

Pauperis with Financial Affidavit Pursuant to 28 U.S.C. § 1915 (Doc. 2). Having reviewed the

motion, the Court determines that Plaintiff has successfully established that he is unable to

prepay the required filing fee and/or that so doing will cause him substantial hardship. See 28

U.S.C. § 1915(a)(1).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Proceed In Forma

Pauperis is hereby GRANTED.



                                                     ___________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                          Page 1 of 1
